Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 6/7/2021.

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...enabling a short-circuited control signal to at least one short winding switch after a discharge time of the secondary side of the power converter to make the at least one short winding switch turned on, wherein the signal source enables a turning-on signal according to the pulse signal, and when the output voltage is less than an output target voltage, the control signal generation circuit enables the pulse signal to the signal source, and disables the short-circuited control signal; wherein the turning-on signal is coupled to a primary-side auxiliary winding of the power converter through a secondary-side auxiliary winding of the power converter to make the primary-side auxiliary winding generate a voltage, and a primary controller of a primary side of the power converter makes the primary side of the power converter turned on according to the voltage generated by the primary-side auxiliary winding.” in combination with the additionally claimed features, as are claimed by the Applicant.
...when a discharge time of the secondary side of the power converter is greater than a minimum turning-off time and the output voltage is less than an output target voltage, the control signal generation circuit enables the pulse signal to the signal source.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...during a turning-on period of the primary side of the power converter, when a detecting voltage of the primary side of the power converter is greater than a detecting target voltage, the primary controller turning off the primary side of the power converter; and the control signal generation circuit enabling a short-circuited control signal to at least one short winding switch after a discharge time of the secondary side of the power converter to make the at least one short winding switch turned on.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the control signal generation circuit enabling a pulse signal to a signal source of the secondary side of the power converter when a discharge time of the secondary side of the power converter is greater than a minimum turning-off time and an output voltage of the secondary side of the power converter is less than an output target voltage, wherein the signal source enables a turning-on signal according to the pulse signal, the turning-on signal is coupled to a primary-side auxiliary winding of the power converter through a secondary-side auxiliary winding of the power converter to make the primary-side auxiliary winding generate a voltage, and a primary controller of a primary side of the power converter makes the primary side of the power converter turned on according to the voltage; and during a turning-on period of the primary side of the power converter, when a detecting voltage of the primary side of the power converter is greater than a detecting target voltage, the primary controller turns off the primary side of the power converter.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838